Exhibit 10.3

 

EXECUTION VERSION

 

[g44161km01i001.jpg]

From:

Citibank, N.A.

 

Corporate Equity Derivatives

 

390 Greenwich Street, 1st Floor

 

New York, NY 10013

 

February 7, 2019

 

To:

Tabula Rasa HealthCare, Inc.

 

228 Strawbridge Drive, Suite 100

 

 

 

Moorestown, NJ 08057

 

 

 

Attention:

Chief Financial Officer

 

 

 

Telephone No.:

 

 

 

 

Facsimile No.:

(856) 273-0254 (with such fax to be confirmed by telephone to (888) 974-2763,
extension:        )

 

Re:         Base Warrants

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Tabula Rasa HealthCare, Inc.
(“Company”) to Citibank, N.A. (“Dealer”) as of the Trade Date specified below
(the “Transaction”).  This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.  Each party further
agrees that this Confirmation together with the Agreement evidence a complete
binding agreement between Company and Dealer as to the subject matter and terms
of the Transaction to which this Confirmation relates, and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.           This Confirmation evidences a complete and binding agreement
between Dealer and Company as to the terms of the Transaction to which this
Confirmation relates.  This Confirmation shall supplement, form a part of, and
be subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Company had executed an agreement in such form
(but without any Schedule except for (x) the election of the laws of the State
of New York as the governing law (without reference to choice of law doctrine);
and (y) the election of U.S. Dollars as the Termination Currency) on the Trade
Date.  In the event of any inconsistency between provisions of that Agreement
and this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates.  The parties hereby agree that
no Transaction other than the Transaction to which this Confirmation relates
shall be governed by the Agreement.

 

2.           The Transaction is a Warrant Transaction, which shall be considered
a Share Option Transaction for purposes of the Equity Definitions.  The terms of
the particular Transaction to which this Confirmation relates are as follows:

 

General Terms.

 

Trade Date:

 

February 7, 2019

 

 

 

Effective Date:

 

The Trade Date

 

 

 

Warrants:

 

Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant

 

--------------------------------------------------------------------------------



 

 

 

Entitlement at a price per Share equal to the Strike Price, subject to the terms
set forth under the caption “Settlement Terms” below. For the purposes of the
Equity Definitions, each reference to a Warrant herein shall be deemed to be a
reference to a Call Option.

 

 

 

Warrant Style:

 

European

 

 

 

Seller:

 

Company

 

 

 

Buyer:

 

Dealer

 

 

 

Shares:

 

The common stock of Company, par value USD 0.0001 per share (Exchange symbol
“TRHC”)

 

 

 

Number of Warrants:

 

1,629,812. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

 

 

 

Warrant Entitlement:

 

One Share per Warrant

 

 

 

Strike Price:

 

USD 105.58

 

 

 

 

 

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 52.79, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Company’s capitalization.

 

 

 

Premium:

 

USD 23,119,200

 

 

 

Premium Payment Date:

 

February 12, 2019

 

 

 

Exchange:

 

The NASDAQ Global Market

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

Procedures for Exercise.

 

 

 

 

 

Expiration Time:

 

The Valuation Time

 

 

 

Expiration Dates:

 

Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 80th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for

 

2

--------------------------------------------------------------------------------



 

 

 

the remaining Daily Number of Warrants or a portion thereof for the originally
scheduled Expiration Date; and provided further that if such Expiration Date has
not occurred pursuant to this clause as of the eighth Scheduled Trading Day
following the last scheduled Expiration Date under the Transaction, the
Calculation Agent shall have the right to declare such Scheduled Trading Day to
be the final Expiration Date and the Calculation Agent shall determine its good
faith estimate of the fair market value for the Shares as of the Valuation Time
on that eighth Scheduled Trading Day or on any subsequent Scheduled Trading Day,
as the Calculation Agent shall determine using commercially reasonable means.

 

 

 

First Expiration Date:

 

May 15, 2026 (or if such day is not a Scheduled Trading Day, the next following
Scheduled Trading Day), subject to Market Disruption Event below.

 

 

 

Daily Number of Warrants:

 

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

 

 

 

Automatic Exercise:

 

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Valuation Terms.

 

 

 

 

 

Valuation Time:

 

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

 

 

 

Valuation Date:

 

Each Exercise Date.

 

 

 

Settlement Terms.

 

 

 

 

 

Settlement Method:

 

Net Share Settlement.

 

 

 

Net Share Settlement:

 

On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified

 

3

--------------------------------------------------------------------------------



 

 

 

herein free of payment through the Clearance System, and Dealer shall be treated
as the holder of record of such Shares at the time of delivery of such Shares
or, if earlier, at 5:00 p.m. (New York City time) on such Settlement Date, and
Company shall pay to Dealer cash in lieu of any fractional Share based on the
Settlement Price on the relevant Valuation Date.

 

 

 

Share Delivery Quantity:

 

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.

 

 

 

Net Share Settlement Amount:

 

For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

 

 

 

Settlement Price:

 

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page TRHC <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent using a
volume-weighted methodology). Notwithstanding the foregoing, if (i) any
Expiration Date is a Disrupted Day and (ii) the Calculation Agent determines
that such Expiration Date shall be an Expiration Date for fewer than the Daily
Number of Warrants, as described above, then the Settlement Price for the
relevant Valuation Date shall be the volume-weighted average price per Share on
such Valuation Date on the Exchange, as determined by the Calculation Agent
based on such sources as it deems appropriate using a volume-weighted
methodology, for the portion of such Valuation Date for which the Calculation
Agent determines there is no Market Disruption Event.

 

 

 

Settlement Dates:

 

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

 

 

 

Representation and Agreement:

 

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and

 

4

--------------------------------------------------------------------------------



 

 

 

limitations arising from Company’s status as issuer of the Shares under
applicable securities laws.

 

3.                            Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

 

 

 

Extraordinary Events applicable to the Transaction:

 

 

 

New Shares:

 

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a corporation organized under the laws of the United States, any State
thereof or the District of Columbia that also becomes Company under the
Transaction following such Merger Event or Tender Offer”.

 

 

 

Consequence of Merger Events:

 

 

 

 

 

Merger Event:

 

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, the provisions
set forth in Section 9(h)(ii)(B) shall apply in lieu of the provisions of
Section 12.2 of the Equity Definitions.

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

Share-for-Combined:

 

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.

 

5

--------------------------------------------------------------------------------



 

Consequence of Tender Offers:

 

 

 

 

 

Tender Offer:

 

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, the provisions set forth
in Section 9(h)(ii)(A) shall apply in lieu of the provisions of Section 12.3 of
the Equity Definitions.

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

 

 

Consequences of Announcement Events:

 

 

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the word “shall” in the
second line shall be replaced with “may”, the fifth and sixth lines shall be
deleted in their entirety and replaced with the words “effect on the Warrants of
such Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the Warrants”
and the words “whether within a commercially reasonable (as determined by the
Calculation Agent) period of time prior to or after the Announcement Event”
shall be inserted prior to the word “which” in the seventh line, and (z) for the
avoidance of doubt, the Calculation Agent may determine whether the relevant
Announcement Event has had a material effect on the Transaction (and, if so,
adjust the terms of the Transaction accordingly) on one or more occasions on or
after the date of the Announcement Event up to, and including, the Expiration
Date, any Early Termination Date and/or any other date of cancellation, it being
understood that any adjustment in respect of an Announcement Event shall take
into account any earlier adjustment relating to the same Announcement Event. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

 

 

 

Announcement Event:

 

(i) The public announcement by the Issuer and/or its subsidiaries or any Valid
Third Party of (x) any transaction or event that, if completed, would constitute
a Merger Event or Tender Offer, (y) any potential acquisition by Issuer and/or
its subsidiaries where the aggregate consideration exceeds 25% of the market
capitalization of Issuer as of the date of such announcement (an “Acquisition
Transaction”) or (z) the intention to enter into a Merger Event or Tender Offer
or an Acquisition Transaction, (ii) the public announcement by Issuer of an
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking

 

6

--------------------------------------------------------------------------------



 

 

 

that may include, a Merger Event or Tender Offer or an Acquisition Transaction
or (iii) any subsequent public announcement by any entity of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence (including, without limitation,
a new announcement, whether or not by the same party, relating to such a
transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent. For the avoidance of doubt, the occurrence
of an Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention. For purposes of this definition of “Announcement
Event,” the remainder of the definition of “Merger Event” in Section 12.1(b) of
the Equity Definitions following the definition of “Reverse Merger” therein
shall be disregarded.

 

 

 

Valid Third Party:

 

In respect of any transaction, any third party that has a bona fide intent to
enter into or consummate such transaction.  In determining whether such third
party has such a bona fide intent, the Calculation Agent may take into
consideration the effect of the relevant announcement by such third party on the
Shares and/or options relating to the Shares.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption, effectiveness or promulgation of new
regulations authorized or mandated by existing statute)”.

 

7

--------------------------------------------------------------------------------



 

Failure to Deliver:

 

Not Applicable

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i)                       Section 12.9(a)(v) of the Equity Definitions is hereby
amended by (a) inserting the following words at the end of clause (A) thereof:
“in the manner contemplated by the Hedging Party on the Trade Date” and
(b) inserting the following two phrases at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

 

 

 

 

(ii)                    Section 12.9(b)(iii) of the Equity Definitions is hereby
amended by inserting in the third line thereof, after the words “to terminate
the Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

Increased Cost of Hedging:

 

Applicable

 

 

 

Loss of Stock Borrow:

 

Applicable

 

 

 

Maximum Stock Loan Rate:

 

200 basis points

 

 

 

Increased Cost of Stock Borrow:

 

Applicable

 

 

 

Initial Stock Loan Rate:

 

0 basis points until February 15, 2026 and 25 basis points thereafter.

 

 

 

Hedging Party:

 

For all applicable Additional Disruption Events, Dealer.

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer. All calculations by Determining
Party shall be made in good faith and in a commercially reasonable manner.
Following any calculation by Determining Party, upon written request by Company,
Determining Party will provide to Company a report (in a commonly used file
format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation, it being understood that in no
event will Determining Party be obligated to share with Company any proprietary
or confidential data or information or any proprietary or confidential models
used by it in making such calculation or any information that is subject to an
obligation not to disclose such information.

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments

 

 

 

8

--------------------------------------------------------------------------------



 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

4.          Calculation Agent.

 

Dealer; provided that (x) the Calculation Agent shall make all calculations,
adjustments and determinations in good faith and in a commercially reasonable
manner, and (y) (i) if an Event of Default pursuant to Section 5(a)(vii) of the
Agreement has occurred and is continuing with respect to Dealer or (ii) if
(A) any other Event of Default has occurred and is continuing with respect to
Dealer and (B) the Calculation Agent fails to timely make any calculation,
adjustment or determination required to be made by the Calculation Agent
hereunder or to perform any obligation of the Calculation Agent hereunder and
such failure continues for five (5) Exchange Business Days following notice to
the Calculation Agent by Company of such failure, then in the case of each of
clauses (i) and (ii), the Calculation Agent shall be a leading dealer in equity
derivatives designated in good faith by Company for so long as such Event of
Default is continuing.

 

5.          Account Details.

 

 

 

 

 

(a)

Account for payments to Company:

 

 

 

 

 

 

 

Account for delivery of Shares from Company:

 

 

 

To be advised in writing

 

 

 

(b)

Account for payments to Dealer:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account for delivery of Shares to Dealer:

 

 

 

 

 

 

 

To be provided by Dealer

 

 

 

 

 

6.          Offices.

 

 

 

 

 

(a)

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

 

(b)

The Office of Dealer for the Transaction is: New York

 

 

 

7.          Notices.

 

 

 

 

 

(a)

Address for notices or communications to Company:

 

9

--------------------------------------------------------------------------------



 

 

Tabula Rasa HealthCare, Inc.

 

 

 

228 Strawbridge Drive, Suite 100

 

 

 

Moorestown, NJ 08057

 

 

 

Attention:

Chief Financial Officer

 

Telephone No.:

 

 

Facsimile No.:

(856) 273-0254 (with such fax to be confirmed by telephone to (888) 974-2763,
extension:         )

 

 

 

(b)

Address for notices or communications to Dealer:

 

 

 

Citibank, N.A.

 

Corporate Equity Derivatives

 

390 Greenwich Street, 1st Floor

 

New York, NY 10013

 

Attn: Equity Derivatives

 

Telephone: 212-723-5770

 

Email: eq.us.corporates.middle.office@citi.com

 

8.                                      Representations and Warranties of
Company.

 

Each of the representations and warranties of Company set forth in Section 1 of
the Purchase Agreement (the “Purchase Agreement”), dated as of February 7, 2019,
among Company and Citigroup Global Markets Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as representatives of the Initial Purchasers party
thereto (the “Initial Purchasers”), are true and correct and are hereby deemed
to be repeated to Dealer as if set forth herein except to the extent that such
representations and warranties, if not true or correct, would not have a
material adverse effect on the power or ability of Company to execute and
deliver this Confirmation or to perform its obligations hereunder.  Company
hereby further represents and warrants to Dealer on the date hereof, on and as
of the Premium Payment Date and, in the case of the representations in
Section 8(d), at all times until termination of the Transaction, that:

 

(a)                                 Company has all necessary corporate power
and authority to execute, deliver and perform its obligations in respect of the
Transaction; such execution, delivery and performance have been duly authorized
by all necessary corporate action on Company’s part; and this Confirmation has
been duly and validly executed and delivered by Company and constitutes its
valid and binding obligation, enforceable against Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

(b)                                 Neither the execution and delivery of this
Confirmation nor the incurrence or performance of obligations of Company
hereunder will conflict with or result in a breach of the certificate of
incorporation or by-laws (or any equivalent documents) of Company, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument to
which Company or any of its subsidiaries is a party or by which Company or any
of its subsidiaries is bound or to which Company or any of its subsidiaries is
subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument.

 

(c)                                  No consent, approval, authorization, or
order of, or filing with, any governmental agency or body or any court is
required in connection with the execution, delivery or performance by Company of
this Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”) or
state securities laws.

 

(d)                                 A number of Shares equal to the Maximum
Number of Shares (as defined below) (the “Warrant Shares”) have been reserved
for issuance by all required corporate action of Company.  The

 

10

--------------------------------------------------------------------------------



 

Warrant Shares have been duly authorized and, when delivered against payment
therefor (which may include Net Share Settlement in lieu of cash) and otherwise
as contemplated by the terms of the Warrants following the exercise of the
Warrants in accordance with the terms and conditions of the Warrants, will be
validly issued, fully-paid and non-assessable, and the issuance of the Warrant
Shares will not be subject to any preemptive or similar rights.

 

(e)                                  Company is not and, after consummation of
the transactions contemplated hereby, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(f)                                   Company is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, as amended, other than a person that is an eligible contract
participant under Section 1a(18)(C) of the Commodity Exchange Act).

 

(g)                                  Company and each of its affiliates is not,
on the date hereof, in possession of any material non-public information with
respect to Company or the Shares.

 

(h)                                 No state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

(i)                                     Company (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities;
(B) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least USD 50 million.

 

(j)                                    The assets of Company do not constitute
“plan assets” under the Employee Retirement Income Security Act of 1974, as
amended, the Department of Labor Regulations promulgated thereunder or similar
law.

 

9.                                      Other Provisions.

 

(a)                                 Opinions.  Company shall deliver to Dealer
an opinion of counsel, dated as of the Trade Date, with respect to the matters
set forth in Sections 8(a) through (d) of this Confirmation.  Delivery of such
opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 

(b)                                 Repurchase Notices.  Company shall, on any
day on which Company effects any repurchase of Shares, promptly give Dealer a
written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the number of outstanding Shares on such day, subject
to any adjustments provided herein, is (i) less than 20.0 million (in the case
of the first such notice) or (ii) thereafter more than 700,000 less than the
number of Shares included in the immediately preceding Repurchase Notice. 
Company agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s commercially reasonable
hedging activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person actually incurs, as a result of Company’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing.  If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against

 

11

--------------------------------------------------------------------------------



 

the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Company shall be relieved from liability to the extent that the Indemnified
Person fails promptly to notify Company of any action commenced against it in
respect of which indemnity may be sought hereunder, but only to the extent
Company’s rights and defenses are adversely affected. Company shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Company agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.  Company
shall not, without the prior written consent of the Indemnified Person, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person.  If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then Company
under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities.  The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity.  The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

(c)                                  Regulation M.  Company is not on the Trade
Date engaged in a distribution, as such term is used in Regulation M under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
securities of Company, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.  Company
shall not, until the second Scheduled Trading Day immediately following the
Effective Date, engage in any such distribution.

 

(d)                                 No Manipulation.  Company is not entering
into the Transaction to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares) or otherwise in violation of
the Exchange Act.

 

(e)                                  Transfer or Assignment.  Company may not
transfer any of its rights or obligations under the Transaction without the
prior written consent of Dealer.  Dealer may, without Company’s consent,
transfer or assign all or any part of its rights or obligations under the
Transaction to any third party.  If at any time at which (A) the Section 16
Percentage exceeds 8.5%, (B) the Warrant Equity Percentage exceeds 14.5%, or
(C) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), Dealer is unable after using its commercially reasonable efforts to
effect a transfer or assignment of Warrants to a third party on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that no Excess Ownership Position exists, then Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists.  In the event that
Dealer so designates an Early Termination Date with respect to a Terminated
Portion, a payment shall be made pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants underlying the Terminated Portion, (2) Company were the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the

 

12

--------------------------------------------------------------------------------



 

Affected Party).  The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13 of the
Exchange Act) of which Dealer is or may be deemed to be a part beneficially owns
(within the meaning of Section 13 of the Exchange Act), without duplication, on
such day (or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day.  The “Warrant Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Warrants and the Warrant
Entitlement and (2) the aggregate number of Shares underlying any other warrants
purchased by Dealer from Company, and (B) the denominator of which is the number
of Shares outstanding.  The “Share Amount” as of any day is the number of Shares
that Dealer and any person whose ownership position would be aggregated with
that of Dealer (Dealer or any such person, a “Dealer Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Company that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion.  The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that could give rise to reporting or
registration obligations (other than any Schedule 13D or Schedule 13G filing
under the Exchange Act) or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.  Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations.  Dealer shall be
discharged of its obligations to Company to the extent of any such performance.

 

(f)                                   Dividends.  If at any time during the
period from and including the Effective Date, to and including the last
Expiration Date, an ex-dividend date for a cash dividend occurs with respect to
the Shares, then the Calculation Agent will adjust any of the Strike Price,
Number of Warrants, Daily Number of Warrants and/or any other variable relevant
to the exercise, settlement or payment of the Transaction to preserve the fair
value of the Warrants to Dealer after taking into account such dividend.

 

(g)                                  [Reserved]

 

(h)                                 Additional Provisions.

 

(i)                                     Amendments to the Equity Definitions:

 

(A)                               Section 11.2(a) of the Equity Definitions is
hereby amended by deleting the words “a diluting or concentrative” and replacing
them with the words “an”; and adding the phrase “or Warrants” at the end of the
sentence.

 

(B)                               Section 11.2(c) of the Equity Definitions is
hereby amended by (w) replacing the words “a diluting or concentrative” with
“an” in the fifth line thereof, (x) adding the phrase “or Warrants” after the
words “the relevant Shares” in the same sentence, (y) deleting the words
“diluting or concentrative” in the sixth to last line thereof and (z) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing it with the

 

13

--------------------------------------------------------------------------------



 

phrase “(provided that, solely in the case of Sections 11.2(e)(i), (ii)(A) and
(iv), no adjustments will be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant Shares
but, for the avoidance of doubt, solely in the case of Sections
11.2(e)(ii)(B) through (D), (iii), (v), (vi) and (vii), adjustments may be made
to account solely for changes in volatility, expected dividends, stock loan rate
or liquidity relative to the relevant Shares).”

 

(C)                               Section 11.2(e)(vii) of the Equity Definitions
is hereby amended by deleting the words “a diluting or concentrative” and
replacing them with the word “a material”; and adding the phrase “or Warrants”
at the end of the sentence.

 

(D)                               Section 12.6(a)(ii) of the Equity Definitions
is hereby amended by (1) inserting “(1)” immediately following the word “means”
in the first line thereof and (2) inserting immediately prior to the semi-colon
at the end of subsection (B) thereof the following words: “or (2) the occurrence
of any of the events specified in Section 5(a)(vii)(1) through (9) of the ISDA
Master Agreement with respect to that Issuer”.

 

(E)                                Section 12.9(b)(iv) of the Equity Definitions
is hereby amended by:

 

(x)                                 deleting (1) subsection (A) in its entirety,
(2) the phrase “or (B)” following subsection (A) and (3) the phrase “in each
case” in subsection (B); and

 

(y)                                 replacing the phrase “neither the
Non-Hedging Party nor the Lending Party lends Shares” with the phrase “such
Lending Party does not lend Shares” in the penultimate sentence.

 

(F)                                 Section 12.9(b)(v) of the Equity Definitions
is hereby amended by:

 

(x)                                 adding the word “or” immediately before
subsection “(B)” and deleting the comma at the end of subsection (A); and

 

(y)                                 (1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C), (3) deleting
the penultimate sentence in its entirety and replacing it with the sentence “The
Hedging Party will determine the Cancellation Amount payable by one party to the
other.” and (4) deleting clause (X) in the final sentence.

 

(G)                               Section 12.9(b)(vi) of the Equity Definitions
is hereby amended by:

 

(x)                                 adding the word “or” immediately before
subsection “(B)” and deleting the comma at the end of subsection (A); and

 

(y)                                 (1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C) and (3) deleting
the final sentence in its entirety and replacing it with the sentence “The
Hedging Party will determine the Cancellation Amount payable by one party to the
other.”

 

(ii)                                  Notwithstanding anything to the contrary
in this Confirmation, upon the occurrence of one of the following events, with
respect to the Transaction, (1) Dealer shall have the right to designate such
event an Additional Termination Event and designate an Early Termination Date
pursuant to Section 6(b) of the Agreement, (2) Company shall be deemed the sole
Affected Party with respect to such Additional Termination Event and (3) the
Transaction, or, at the election of Dealer in its sole discretion, any portion
of the Transaction, shall be deemed the sole Affected Transaction; provided that
if Dealer so

 

14

--------------------------------------------------------------------------------



 

designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

 

(A)                               A “person” or “group” within the meaning of
Section 13(d) of the Exchange Act, other than Company, its wholly owned
subsidiaries and its and their employee benefit plans, files a Schedule TO or
any schedule, form or report under the Exchange Act disclosing such person or
group has become the direct or indirect “beneficial owner,” as defined in
Rule 13d-3 under the Exchange Act, of the Shares representing more than 50% of
the voting power of the Shares.

 

(B)                               Consummation of (I) any recapitalization,
reclassification or change of the Shares (other than changes resulting from a
subdivision or combination) as a result of which the Shares would be converted
into, or exchanged for, stock, other securities, other property or assets,
(II) any share exchange, consolidation or merger of Company pursuant to which
the Shares will be converted into cash, securities or other property or assets
or (III) any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the consolidated assets of Company
and its subsidiaries, taken as a whole, to any person other than one of
Company’s wholly owned subsidiaries.  Notwithstanding the foregoing, any
transaction or transactions set forth in clause (A) above or this clause
(B) shall not constitute an Additional Termination Event if (x) at least 90% of
the consideration received or to be received by holders of the Shares, excluding
cash payments for fractional Shares, in connection with such transaction or
transactions consists of shares of common stock, depositary receipts
representing common equity interests or other certificates representing common
equity interests, in each case, that are listed or quoted on any of The New York
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
any of their respective successors) or will be so listed or quoted when issued
or exchanged in connection with such transaction or transactions, and (y) as a
result of such transaction or transactions, the Shares will consist of such
consideration, excluding cash payments for fractional Shares.

 

(C)                               Default by Company or any of its subsidiaries
with respect to any mortgage, agreement or other instrument under which there
may be outstanding, or by which there may be secured or evidenced, any
indebtedness for money borrowed in excess of USD 25 million (or its foreign
currency equivalent) in the aggregate of Company and/or any such subsidiary,
whether such indebtedness now exists or shall hereafter be created (i) resulting
in such indebtedness becoming or being declared due and payable or
(ii) constituting a failure to pay the principal or interest of any such debt
when due and payable at its stated maturity, upon required repurchase, upon
declaration of acceleration or otherwise.

 

(D)                               A final judgment or judgments for the payment
of USD 15 million (or its foreign currency equivalent) or more (excluding any
amounts covered by insurance) in the aggregate rendered against Company or any
of its subsidiaries, which judgment is not discharged, bonded, paid, waived or
stayed within 60 days after (I) the date on which the right to appeal thereof
has expired if no such appeal has commenced, or (II) the date on which all
rights to appeal have been extinguished.

 

15

--------------------------------------------------------------------------------



 

(E)                                Dealer, despite using commercially reasonable
efforts, is unable or reasonably determines that it is impractical or illegal,
to hedge its exposure with respect to the Transaction in the public market
without registration under the Securities Act or as a result of any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer).

 

(iii)                               Notwithstanding anything to the contrary in
the Equity Definitions, if as a result of an Extraordinary Event, the
Transaction would be cancelled or terminated (whether in whole or in part)
pursuant to Article 12 of the Equity Definitions, an Additional Termination
Event (with such terminated Transaction (or portions thereof) being the Affected
Transaction and Company being the sole Affected Party) shall be deemed to occur,
and, in lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions,
Section 6 of the Agreement shall apply to such Affected Transaction.

 

(i)                                     No Collateral or Setoff. 
Notwithstanding any provision of the Agreement or any other agreement between
the parties to the contrary, the obligations of Company hereunder are not
secured by any collateral.  Obligations under the Transaction shall not be set
off by Company against any other obligations of the parties, whether arising
under the Agreement, this Confirmation, under any other agreement between the
parties hereto, by operation of law or otherwise.  Any provision in the
Agreement with respect to the satisfaction of Company’s payment obligations to
the extent of Dealer’s payment obligations to Company in the same currency and
in the same Transaction (including, without limitation Section 2(c) thereof)
shall not apply to Company and, for the avoidance of doubt, Company shall fully
satisfy such payment obligations notwithstanding any payment obligation to
Company by Dealer in the same currency and in the same Transaction. In
calculating any amounts under Section 6(e) of the Agreement, notwithstanding
anything to the contrary in the Agreement, (1) separate amounts shall be
calculated as set forth in such Section 6(e) with respect to (a) the Transaction
and (b) all other Transactions, and (2) such separate amounts shall be payable
pursuant to Section 6(d)(ii) of the Agreement.  For the avoidance of doubt and
notwithstanding anything to the contrary provided in this Section 9(i), in the
event of bankruptcy or liquidation of either Company or Dealer, neither party
shall have the right to set off any obligation that it may have to the other
party under the Transaction against any obligation such other party may have to
it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.

 

(j)                                    Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events. If (a) an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to the Transaction or (b) the
Transaction is cancelled or terminated upon the occurrence of an Extraordinary
Event (except as a result of (i) a Nationalization, Insolvency or Merger Event
in which the consideration to be paid to holders of Shares consists solely of
cash, (ii) a Merger Event or Tender Offer that is within Company’s control, or
(iii) an Event of Default in which Company is the Defaulting Party or a
Termination Event in which Company is the Affected Party other than an Event of
Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement, in each case that resulted from an event or
events outside Company’s control), and if Company would owe any amount to Dealer
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section 8(g) as of the date of such
election and (c) Dealer agrees, in its sole discretion, to such election, in
which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.

 

16

--------------------------------------------------------------------------------



 

Share Termination
Alternative:                                                                       
If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to
Section 9(k)(ii) below, of the relevant Payment Obligation, in the manner
reasonably requested by Dealer free of payment.

 

Share Termination Delivery

Property:                                                                                                                                                                                             
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price.  The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(k)(i)).

 

Share Termination Unit
Price:                                                                               
The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means.  In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(k)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units.  In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
Section 9(k)(ii) below, notwithstanding the foregoing, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable.  The Calculation
Agent shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to Company or, if applicable, at the
time the discounted price applicable to the relevant Share Termination Units is
determined pursuant to Section 9(k)(i).

 

Share Termination Delivery
Unit:                                                             One Share or,
if the Shares have changed into cash or any other property or the right to
receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit

 

17

--------------------------------------------------------------------------------



 

consisting of the type and amount of Exchange Property received by a holder of
one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event.  If such
Nationalization, Insolvency or Merger Event involves a choice of Exchange
Property to be received by holders, such holder shall be deemed to have elected
to receive the maximum possible amount of cash.

 

Failure to
Deliver:                                                                                                                                               
Inapplicable

 

Other applicable
provisions:                                                                                        
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.  “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

(k)                                 Registration/Private Placement Procedures. 
If, in the reasonable opinion of Dealer, following any delivery of Shares or
Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below.  Notwithstanding the foregoing, solely in respect
of any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, Company shall elect, prior to the first Settlement Date for the first
applicable Expiration Date, a Private Placement Settlement or Registration
Settlement for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all remaining Settlement Dates for such
Warrants and the procedures in clause (i) or clause (ii) below shall apply for
all such delivered Restricted Shares on an aggregate basis commencing after the
final Settlement Date for such Warrants.  The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registration Settlement
for such aggregate Restricted Shares delivered hereunder.

 

(i)                                     If Company elects to settle the
Transaction pursuant to this clause (i) (a “Private Placement Settlement”), then
delivery of Restricted Shares by Company shall be effected in customary private
placement procedures with respect to such Restricted Shares reasonably
acceptable to Dealer; provided that Company may not elect a Private Placement
Settlement if, on the date of its election, it has taken, or caused to be taken,
any action that would make unavailable either the exemption pursuant to
Section 4(a)(2) of the Securities Act for the sale by Company to Dealer (or any
affiliate designated by Dealer) of the Restricted Shares or the exemption
pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act for resales
of the Restricted Shares by Dealer (or any such

 

18

--------------------------------------------------------------------------------



 

affiliate of Dealer).  The Private Placement Settlement of such Restricted
Shares shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements for transactions of similar size, all reasonably
acceptable to Dealer.  In the case of a Private Placement Settlement, Dealer
shall reasonably determine the appropriate discount to the Share Termination
Unit Price (in the case of settlement of Share Termination Delivery Units
pursuant to Section 9(j) above) or premium to any Settlement Price (in the case
of settlement of Shares pursuant to Section 2 above) applicable to such
Restricted Shares in a commercially reasonable manner and appropriately adjust
the number of such Restricted Shares to be delivered to Dealer hereunder;
provided that in no event shall such number (if such Restricted Shares are
Shares) be greater than the Maximum Number of Shares (defined below).
Notwithstanding  anything to the contrary in the Agreement or this Confirmation,
the date of delivery of such Restricted Shares shall be the Exchange Business
Day following notice by Dealer to Company of such applicable discount or
premium, as the case may be, and the number of Restricted Shares to be delivered
pursuant to this clause (i).  For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Share Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

(ii)                                  If Company elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then
Company shall promptly (but in any event no later than the beginning of the
Resale Period) file and use its reasonable best efforts to make effective under
the Securities Act a registration statement or supplement or amend an
outstanding registration statement in form and substance reasonably satisfactory
to Dealer, to cover the resale of such Restricted Shares in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Dealer.  If Dealer, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply.  If Dealer is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (which,
for the avoidance of doubt, shall be (x) the Share Termination Payment Date in
case of settlement in Share Termination Delivery Units pursuant to
Section 9(j) above or (y) the Settlement Date in respect of the final Expiration
Date for all Daily Number of Warrants) and ending on the earliest of (i) the
Exchange Business Day on which Dealer completes the sale of all Restricted
Shares or, in the case of settlement of Share Termination Delivery Units, a
sufficient number of Restricted Shares so that the realized net proceeds of such
sales equals or exceeds the Payment Obligation (as defined above), (ii) the date
upon which all Restricted Shares have been sold or transferred pursuant to
Rule 144 (or similar provision then in force) or Rule 145(d)(2) (or any similar
provision then in force) under the Securities Act, and (iii) the date upon which
all Restricted Shares may be sold or transferred by a non-affiliate pursuant to
Rule 144 (or similar provision then in force) or Rule 145(d)(2) (or any similar
provision then in force) under the Securities Act.  If the Payment Obligation
exceeds the realized net proceeds from such resale, Company shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Exchange Business Day immediately following such resale the amount of such
excess (the “Additional Amount”) in cash or in a number of Shares (“Make-whole
Shares”) in an amount that, based on the Settlement Price on such day (as if
such day was the “Valuation Date” for purposes of computing such Settlement
Price), has a dollar value equal to the Additional Amount.  The Resale Period
shall continue to enable the sale of the Make-whole Shares.  If Company elects
to

 

19

--------------------------------------------------------------------------------



 

pay the Additional Amount in Shares, the requirements and provisions for
Registration Settlement shall apply.  This provision shall be applied
successively until the Additional Amount is equal to zero.  In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Number of
Shares.

 

(iii)                               Without limiting the generality of the
foregoing, Company agrees that (A) any Restricted Shares delivered to Dealer may
be transferred by and among Dealer and its affiliates and Company shall effect
such transfer without any further action by Dealer and (B) after the period of 6
months from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) under the Securities Act are not
satisfied with respect to Company) has elapsed in respect of any Restricted
Shares delivered to Dealer, Company shall promptly remove, or cause the transfer
agent for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by Dealer
(or such affiliate of Dealer) to Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer).
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act, as in effect at the time
of delivery of the relevant Shares or Share Termination Delivery Property.

 

(iv)                              If the Private Placement Settlement or the
Registration Settlement shall not be effected as set forth in clauses (i) or
(ii), as applicable, then failure to effect such Private Placement Settlement or
such Registration Settlement shall constitute an Event of Default with respect
to which Company shall be the Defaulting Party.

 

(l)                                     Limit on Beneficial Ownership. 
Notwithstanding any other provisions hereof, Dealer may not exercise any Warrant
hereunder or be entitled to take delivery of any Shares deliverable hereunder,
and Automatic Exercise shall not apply with respect to any Warrant hereunder, to
the extent (but only to the extent) that, after such receipt of any Shares upon
the exercise of such Warrant or otherwise hereunder, (i) the Section 16
Percentage would exceed 8.5%, or (ii) the Share Amount would exceed the
Applicable Share Limit.  Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that, after such delivery,
(i) the Section 16 Percentage would exceed 8.5%, or (ii) the Share Amount would
exceed the Applicable Share Limit. If any delivery owed to Dealer hereunder is
not made, in whole or in part, as a result of this provision, Company’s
obligation to make such delivery shall not be extinguished and Company shall
make such delivery as promptly as practicable after, but in no event later than
one Business Day after, Dealer gives notice to Company that, after such
delivery, (i) the Section 16 Percentage would not exceed 8.5%, and (ii) the
Share Amount would not exceed the Applicable Share Limit.

 

(m)                             Share Deliveries. Notwithstanding anything to
the contrary herein, Company agrees that any delivery of Shares or Share
Termination Delivery Property shall be effected by book-entry transfer through
the facilities of DTC, or any successor depositary, if at the time of delivery,
such class of Shares or class of Share Termination Delivery Property is in
book-entry form at DTC or such successor depositary.

 

(n)                                 Waiver of Jury Trial.   Each party waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any suit, action or proceeding relating to the
Transaction.  Each party (i) certifies that no representative, agent or attorney
of the other party has represented, expressly or otherwise, that such other
party would not, in the event of such a suit, action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the

 

20

--------------------------------------------------------------------------------



 

other party have been induced to enter into the Transaction, as applicable, by,
among other things, the mutual waivers and certifications provided herein.

 

(o)                                 Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Company and each of its
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Company relating to such tax treatment and tax
structure.

 

(p)                                 Maximum Share Delivery.

 

(i)                                     Notwithstanding any other provision of
this Confirmation, the Agreement or the Equity Definitions, in no event will
Company at any time be required to deliver a number of Shares greater than
3,259,624 (the “Maximum Number of Shares”) to Dealer in connection with the
Transaction.

 

(ii)                                  In the event Company shall not have
delivered to Dealer the full number of Shares or Restricted Shares otherwise
deliverable by Company to Dealer pursuant to the terms of the Transaction
because Company has insufficient authorized but unissued Shares that are not
reserved for other transactions (such deficit, the “Deficit Shares”), Company
shall be continually obligated to deliver, from time to time, Shares or
Restricted Shares, as the case may be, to Dealer until the full number of
Deficit Shares have been delivered pursuant to this Section 9(p)(ii), when, and
to the extent that, (A) Shares are repurchased, acquired or otherwise received
by Company or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (B) authorized and
unissued Shares previously reserved for issuance in respect of other
transactions become no longer so reserved or (C) Company additionally authorizes
any unissued Shares that are not reserved for other transactions; provided that
in no event shall Company deliver any Shares or Restricted Shares to Dealer
pursuant to this Section 9(p)(ii) to the extent that such delivery would cause
the aggregate number of Shares and Restricted Shares delivered to Dealer to
exceed the Maximum Number of Shares.  Company shall immediately notify Dealer of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (A), (B) or (C) and the corresponding number of Shares or
Restricted Shares, as the case may be, to be delivered) and promptly deliver
such Shares or Restricted Shares, as the case may be, thereafter.

 

(q)                                 Right to Extend.  Dealer may postpone or
add, in whole or in part, any Expiration Date or any other date of valuation or
delivery with respect to some or all of the relevant Warrants (in which event
the Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with respect to one or more Expiration Dates) if Dealer determines, in
its commercially reasonable judgment, that such extension is reasonably
necessary or appropriate to preserve Dealer’s commercially reasonable hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect purchases of Shares in connection with its commercially
reasonable hedging, hedge unwind or settlement activity hereunder in a manner
that would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer; provided that in no
event shall any Expiration Date for the Transaction be postponed to a date later
than the 80th Scheduled Trading Day following the final scheduled Expiration
Date.

 

(r)                                    Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to
Dealer rights against Company with respect to the Transaction that are senior to
the claims of common stockholders of Company in any United States bankruptcy
proceedings of Company; provided that nothing herein shall limit or shall be
deemed to limit Dealer’s right to pursue remedies in the event of a breach by
Company of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
Dealer’s rights in respect of any transactions other than the Transaction.

 

21

--------------------------------------------------------------------------------



 

(s)                                   Securities Contract; Swap Agreement.  The
parties hereto intend for (i) the Transaction to be a “securities contract” and
a “swap agreement” as defined in the Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s
right to liquidate the Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right” as described in the Bankruptcy Code,
and (iii) each payment and delivery of cash, securities or other property
hereunder to constitute a “margin payment” or “settlement payment” and a
“transfer” as defined in the Bankruptcy Code.

 

(t)                                    Wall Street Transparency and
Accountability Act.  In connection with Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), the parties hereby agree
that neither the enactment of WSTAA or any regulation under the WSTAA, nor any
requirement under WSTAA or an amendment made by WSTAA, shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

(u)                                 Agreements and Acknowledgements Regarding
Hedging. Company understands, acknowledges and agrees that: (A) at any time on
and prior to the last Expiration Date, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;  (B) Dealer and its affiliates also may be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction; (C) Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
securities of Issuer shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the
Settlement Prices; and (D) any market activities of Dealer and its affiliates
with respect to Shares may affect the market price and volatility of Shares, as
well as the Settlement Prices, each in a manner that may be adverse to Company.

 

(v)                                 Early Unwind. In the event the sale of the
“Firm Securities” (as defined in the Purchase Agreement) is not consummated with
the Initial Purchasers for any reason, or Company fails to deliver to Dealer
opinions of counsel as required pursuant to Section 9(a), in each case by 5:00
p.m. (New York City time) on the Premium Payment Date, or such later date as
agreed upon by the parties (the Premium Payment Date or such later date the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Company under the Transaction
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date.  Each of Dealer and Company represents
and acknowledges to the other that, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

(w)                               Payment by Dealer. In the event that (i) an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as
a result, Dealer owes to Company an amount calculated under Section 6(e) of the
Agreement, or (ii) Dealer owes to Company, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 

(x)                                 Listing of Warrant Shares.  Company shall
have submitted an application for the listing of the Warrant Shares on the
Exchange, and such application and listing shall have been approved by the
Exchange, subject only to official notice of issuance, in each case, on or prior
to the Premium

 

22

--------------------------------------------------------------------------------



 

Payment Date.  Company agrees and acknowledges that such submission and approval
shall be a condition precedent for the purpose of Section 2(a)(iii) of the
Agreement with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

 

(y)                                 Delivery or Receipt of Cash. For the
avoidance of doubt, other than receipt of the Premium by Company, nothing in
this Confirmation shall be interpreted as requiring Company to cash settle the
Transaction, except in circumstances where cash settlement is within Company’s
control (including, without limitation, where Company elects to deliver or
receive cash, or where Company has made Private Placement Settlement unavailable
due to the occurrence of events within its control) or in those circumstances in
which holders of Shares would also receive cash.

 

(z)                                  Jurisdiction. Section 13(b)(i)(2) of the
Agreement is hereby amended by replacing the word “non-exclusive” with the word
“exclusive” in the second line thereof.

 

(aa)                          U.S. QFC Mandatory Contractual Requirements.

 

(i)                                     Limitation on Exercise of Certain
Default Rights Related to a Dealer Affiliate’s Entry Into Insolvency
Proceedings.  Notwithstanding anything to the contrary in this Confirmation or
any other agreement, the parties hereto expressly acknowledge and agree that
subject to Section 9(aa)(ii), Company shall not be permitted to exercise any
Default Right against Dealer with respect to this Confirmation or any other
Relevant Agreement that is related, directly or indirectly, to a Dealer
Affiliate becoming subject to an Insolvency Proceeding.

 

(ii)                                  General Creditor Protections.  Nothing in
Section 9(aa)(i) shall restrict the exercise by Company of any Default Right
against Dealer with respect to this Confirmation or any other Relevant Agreement
that arises as a result of:

 

(A)                               Dealer becoming subject to an Insolvency
Proceeding; or

 

(B)                               Dealer not satisfying a payment or delivery
obligation pursuant to (x) this Confirmation or any other Relevant Agreement, or
(y) another contract between Dealer and Company that gives rise to a Default
Right under this Confirmation or any other Relevant Agreement.

 

(iii)                               Burden of Proof.  After a Dealer Affiliate
has become subject to an Insolvency Proceeding, if Company seeks to exercise any
Default Right with respect to this Confirmation or any other Relevant Agreement,
Company shall have the burden of proof, by clear and convincing evidence, that
the exercise of such Default Right is permitted hereunder or thereunder.

 

(iv)                              General Conditions

 

(A)                               Effective Date.  The provisions set forth in
this Section 9(aa) will come into effect on the later of the Applicable
Compliance Date and the date of this Confirmation.

 

(B)                               Prior Adherence to the U.S. Protocol.  If
Dealer and Company have adhered to the ISDA U.S. Protocol prior to the date of
this Confirmation, the terms of the ISDA U.S. Protocol shall be incorporated
into and form a part of this Confirmation and shall replace the terms of this
Section 9(aa).  For purposes of incorporating the ISDA U.S. Protocol, Dealer
shall be deemed to be a Regulated Entity, Company shall be deemed to be an
Adhering Party and the Agreement shall be deemed to be a Protocol Covered
Agreement.

 

(C)                               Subsequent Adherence to the U.S. Protocol. 
If, after the date of this Confirmation, both Dealer and Company shall have
become adhering parties to

 

23

--------------------------------------------------------------------------------



 

the ISDA U.S. Protocol, the terms of the ISDA U.S. Protocol will supersede and
replace this Section 9(aa).

 

(v)                                 Definitions.  For the purposes of this
Section 9(aa), the following definitions apply:

 

“Applicable Compliance Date” with respect to this Confirmation shall be
determined as follows: (a) if Company is an entity subject to the requirements
of the QFC Stay Rules, January 1, 2019, (b) if Company is a Financial
Counterparty (other than a Small Financial Institution) that is not an entity
subject to the requirements of the QFC Stay Rules, July 1, 2019 and (c) if
Company is not described in clause (a) or (b), January 1, 2020.

 

“BHC Affiliate” has the same meaning as the term “affiliate” as defined in, and
shall be interpreted in accordance with, 12 U.S.C. 1813(w) and 12 U.S.C.
1841(k).

 

“Credit Enhancement” means, with respect to this Confirmation or any other
Relevant Agreement, any credit enhancement or other credit support arrangement
in support of the obligations of Dealer or Company hereunder or thereunder or
with respect hereto or thereto, including any guarantee or collateral
arrangement (including any pledge, charge, mortgage or other security interest
in collateral or title transfer arrangement), trust or similar arrangement,
letter of credit, transfer of margin or any similar arrangement.

 

“Dealer Affiliate” means, with respect to Dealer, a BHC Affiliate of that party.

 

“Default Right” means, with respect to this Confirmation (including the
Transaction) or any other Relevant Agreement, any:

 

(i)  right of a party, whether contractual or otherwise (including, without
limitation, rights incorporated by reference to any other contract, agreement,
or document, and rights afforded by statute, civil code, regulation, and common
law), to liquidate, terminate, cancel, rescind, or accelerate such agreement or
transactions thereunder, set off or net amounts owing in respect thereto (except
rights related to same-day payment netting), exercise remedies in respect of
collateral or other credit support or property related thereto (including the
purchase and sale of property), demand payment or delivery thereunder or in
respect thereof (other than a right or operation of a contractual provision
arising solely from a change in the value of collateral or margin or a change in
the amount of an economic exposure), suspend, delay, or defer payment or
performance thereunder, or modify the obligations of a party thereunder, or any
similar rights; and

 

(ii)  right or contractual provision that alters the amount of collateral or
margin that must be provided with respect to an exposure thereunder, including
by altering any initial amount, threshold amount, variation margin, minimum
transfer amount, the margin value of collateral, or any similar amount, that
entitles a party to demand the return of any collateral or margin transferred by
it to the other party or a custodian or that modifies a transferee’s right to
reuse collateral or margin (if such right previously existed), or any similar
rights, in each case, other than a right or operation of a contractual provision
arising solely from a change in the value of collateral or margin or a change in
the amount of an economic exposure; but

 

(iii)  solely with respect to Section 9(aa), does not include any right under a
contract that allows a party to terminate the contract on demand or at its
option at a specified time, or from time to time, without the need to show
cause.

 

24

--------------------------------------------------------------------------------



 

“Financial Counterparty” has the meaning given to such term in, and shall be
interpreted in accordance with, 12 C.F.R. 252.81, 12 C.F.R. 382.1 and 12 C.F.R.
47.2.

 

“Insolvency Proceeding” means a receivership, insolvency, liquidation,
resolution, or similar proceeding.

 

“ISDA U.S. Protocol” means the ISDA 2018 U.S. Resolution Stay Protocol, as
published by ISDA on July 31, 2018.

 

“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.81—8 (the
“Federal Reserve Rule”), 12 C.F.R. 382.1-7 (the “FDIC Rule”) and 12 C.F.R.
47.1-8 (the “OCC Rule”), respectively.  All references herein to the specific
provisions of the Federal Reserve Rule, the FDIC Rule and the OCC Rule shall be
construed, with respect to Dealer, to the particular QFC Stay Rule(s) applicable
to it.

 

“Relevant Agreement” means this Confirmation (including the Transaction) and any
Credit Enhancement relating hereto or thereto.

 

“Small Financial Institution” has the meaning given to such term in, and shall
be interpreted in accordance with, 12 C.F.R. 252.81, 12 C.F.R. 382.1 and 12
C.F.R. 47.2.

 

(bb)                          Certain Tax Considerations.

 

(i)                                     Dealer makes the following
representations to Company: it is a corporation (as that term is defined in
Section 7701(a)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”)) and is a “United States person” (as that term is defined in
Section 7701(a)(30) of the Code).  It is “exempt” within the meaning of U.S.
Treasury Regulations Sections 1.6041-3(p) and 1.6049-4(c) from information
reporting on Form 1099 and backup withholding.

 

(ii)                                  Dealer agrees to deliver to Company a
valid, accurate and complete U.S. Internal Revenue Service Form W-9 (or any
successor form) and any required attachments thereto (A) upon execution of this
Confirmation, (B) promptly upon reasonable demand by Company and (C) promptly
upon learning that any Form W-9 (or any successor thereto) previously provided
by Dealer has become obsolete, invalid or incorrect.

 

(iii)                               Company makes the following representation
to Dealer: it is a corporation (as that term is defined in Section 7701(a)(3) of
the Code) and is a “United States person” (as that term is defined in
Section 7701(a)(30) of the Code). It is “exempt” within the meaning of U.S.
Treasury Regulations Sections 1.6041-3(p) and 1.6049-4(c) from information
reporting on Form 1099 and backup withholding.  Company agrees to deliver to
Dealer a valid, accurate and complete U.S. Internal Revenue Service Form W-9 (or
any successor form) and any required attachments thereto (A) upon execution of
this Confirmation, (B) promptly upon reasonable demand by Dealer and
(C) promptly upon learning that any Form W-9 (or any successor thereto)
previously provided by Company has become obsolete, invalid or incorrect.

 

(cc)                            Withholding Tax imposed on payments to non-U.S.
counterparties under the United States Foreign Account Tax Compliance Act. 
“Indemnifiable Tax” as defined in Section 14 of the Agreement shall not include
any U.S. federal withholding tax imposed or collected pursuant to Sections 1471
through 1474 of the Code, any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.

 

25

--------------------------------------------------------------------------------



 

(dd)                          871(m).  The parties agree that the definitions
and provisions contained in the 2015 Section 871(m) Protocol, as published by
ISDA, are incorporated into and apply to the Agreement solely for purposes of
this Confirmation as if set forth in full herein.

 

26

--------------------------------------------------------------------------------



 

Company hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer the fully executed Confirmation via
facsimile or e-mail.

 

 

Very truly yours,

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Heathcote

 

 

Authorized Signatory

 

 

Name:

James Heathcote

 

 

 

 

 

Accepted and confirmed

 

as of the Trade Date:

 

 

 

Tabula Rasa HealthCare, Inc.

 

 

 

 

 

By:

/s/ Brian W. Adams

 

Authorized Signatory

 

Name:

Brian W. Adams

 

 

--------------------------------------------------------------------------------